Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 16, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  152306-7                                                                                           Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
                                                                     SC: 152306-7                                      Justices
  In re LJN, Minor.                                                  COA: 324256; 324283
                                                                     Oakland CC Family Division:
                                                                     2014-817361-AD

  _______________________________________/

        On order of the Court, the application for leave to appeal the August 18, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 16, 2015
         s1013
                                                                                Clerk